NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


MARQUIS SANDERS,                 )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-2956
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Edward Nicholas,
Judge.

N. Adam Tebrugge of Tebrugge Legal,
Cullowhee, North Carolina, for Appellant.


PER CURIAM.


              Affirmed.


NORTHCUTT, BLACK, and LUCAS, JJ., Concur.